Title: From Alexander Hamilton to James McHenry, 19 October 1798
From: Hamilton, Alexander
To: McHenry, James



New York October 19. 1798
Sir

I was yesterday honourd with your letter transmitting my commission as Inspector and Major General.

Agreeably to your desire I hold myself prepared to attend you within the period you assign. But as the object appears to embrace a concert of advice and assistance with General Knox, who cannot be expected in much less than the utmost limit of the time pre[s]cribed, I shall permit myself to defer my journey so as to reach you about the first of November; unless I am told that an anticipation of that day is deemed requisite.
I cannot but observe with satisfaction the conclusion of your letter as to the relative rank of the three Major Generals.
I received at the same time your letter of the 11th instant—having been absent from the city for five days past. I shall to-day confer with Major Hoops & Col Stevens on the subject of it chiefly to ascertain the actual state of things, and by tomorrow’s post will communicate my Opinion.
With great respect & esteem   I have the honor to be   Sir Your Obedt Servant

Alexander Hamilton

